
	
		II
		110th CONGRESS
		1st Session
		S. 2349
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2007
			Mr. Reid (for
			 Mr. Biden (for himself and
			 Mr. Lugar)) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To reauthorize the programs of the Overseas Private
		  Investment Corporation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Overseas Private Investment
			 Corporation Reauthorization Act of 2007.
		2.Reauthorization
			 of OPIC programsSection
			 235(a)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2195(a)(2)) is
			 amended by striking September 30, 2007 and inserting
			 September 30, 2011.
		3.Requirements
			 regarding international worker rights
			(a)Country
			 requirementsSubsection (a) of section 231A of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2191a(a)) is amended—
				(1)by amending the
			 subsection heading to read as follows: International Worker
			 Rights;
				(2)in paragraph (4),
			 by striking (4) In and inserting (4)
			 Additional
			 determination.—In; and
				(3)by striking
			 paragraphs (1) through (3) and inserting the following:
					
						(1)Limitation on
				OPIC activities
							(A)In
				generalThe Corporation may insure, reinsure, guarantee, or
				finance a project only if the country in which the project is to be undertaken
				is taking steps to adopt and implement laws that extend international worker
				rights to workers in that country, including in any designated zone, or special
				administrative region or area, in that country.
							(B)Contract
				languageThe Corporation shall also include the following
				language, in substantially the following form, in all contracts which the
				Corporation enters into with eligible investors to provide financial support
				under this title: The investor agrees not to take any actions to
				obstruct or prevent employees of the foreign enterprise from exercising their
				international worker rights (as defined in section 238(h) of the Foreign
				Assistance Act of 1961), and agrees to adhere to the obligations regarding
				those international worker rights. The investor agrees to the elimination of
				discrimination with respect to employment and occupation..
							(2)Preference to
				certain countriesTo the extent practicable and consistent with
				its development objectives, the Corporation shall give preferential
				consideration to projects in countries that have adopted, maintained, and
				enforced laws that substantially provide international worker rights, as well
				as the elimination of discrimination with respect to employment and
				occupation.
						(3)Use of annual
				reports on international worker rightsThe Corporation shall, in
				carrying out paragraph (1)(A), use, among other sources, the reports submitted
				to the Congress pursuant to section 504 of the Trade Act of 1974 (19 U.S.C.
				2464). The Corporation should also consider other relevant sources, including
				the observations, reports, and recommendations of the International Labour
				Organization.
						.
				(b)DefinitionsSection
			 238 of the Foreign Assistance Act of 1961 (22 U.S.C. 2198) is amended—
				(1)in subsection
			 (f), by striking and after the semicolon;
				(2)in subsection
			 (g), by striking the period at the end and inserting ;;
			 and
				(3)by adding at the
			 end the following:
					
						(h)the term
				international worker rights means internationally recognized
				worker rights, as defined in section 507(4) of the Trade Act of 1974 (19 U.S.C.
				2467(4)); and
						(i)the terms
				Category A project and Category A extractive industry
				project mean any project or other activity for which the Corporation
				proposes to provide insurance, reinsurance, financing, or other support under
				this title and which is likely to have a significant adverse environmental
				impact.
						.
				(c)General
			 provisions and powersSection 239 of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2199) is amended—
				(1)in subsection
			 (h), by adding at the end the following: The Corporation shall also
			 consult with relevant stakeholders in developing such criteria.;
			 and
				(2)in subsection
			 (i), in the first sentence, by inserting (including international worker
			 rights and the elimination of discrimination with respect to employment and
			 occupation) after fundamental freedoms each place it
			 appears.
				4.Environmental
			 assessmentsSection 231A(b) of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2191a(b)) is amended to read as
			 follows:
			
				(b)Environmental
				impactThe Board of Directors of the Corporation shall not vote
				in favor of any action proposed to be taken by the Corporation that is likely
				to have significant adverse environmental impacts, unless for at least 60 days
				before the date of the vote—
					(1)an environmental
				impact assessment, or initial environmental audit, analyzing the environmental
				impacts of the proposed action and of alternatives to the proposed action has
				been completed by the project applicant and made available to the Board of
				Directors; and
					(2)such assessment
				or audit has been made available to the public of the United States, locally
				affected groups in the host country, and nongovernmental organizations in the
				host
				country.
					.
		5.Community
			 supportSection 237 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2197) is amended by adding at the end
			 the following new subsection:
			
				(p)Community
				supportTo the maximum extent practicable, the Corporation shall
				require the applicant for a project that is subject to the requirements of
				section 231A(b) to obtain broad community support for the
				project.
				.
		6.Climate change
			 mitigation action planTitle
			 IV of chapter 2 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2291
			 et seq.) is amended by inserting after section 234A the following new
			 section:
			
				234B.Climate
				change mitigation
					(a)Mitigation
				action planThe Corporation shall, not later than 180 days after
				the date of the enactment of the Overseas Private Investment Corporation
				Reauthorization Act of 2007, institute a climate change mitigation action plan
				that includes the following:
						(1)Clean
				technology
							(A)Increasing
				assistanceThe Corporation shall establish a goal of
				substantially increasing its support of projects that use, develop, or
				otherwise promote the use of clean energy technologies over the 10-year period
				beginning on the date of the enactment of the Overseas Private Investment
				Corporation Reauthorization Act of 2007.
							(B)Preferential
				treatment to projectsThe Corporation shall give preferential
				treatment to the evaluation and awarding of assistance for and provide greater
				flexibility in supporting projects that use, develop, or otherwise promote the
				use of clean energy technologies.
							(2)Environmental
				impact assessments
							(A)Greenhouse gas
				emissionsThe Corporation shall, in making an environmental
				impact assessment for a project under section 231A(b), take into account the
				degree to which the project contributes to the emission of greenhouse
				gases.
							(B)Other duties
				not affectedThe requirement under subparagraph (A) is in
				addition to any other requirement, obligation, or duty of the
				Corporation.
							(3)Goals for
				reducing greenhouse gas emissions
							(A)In
				generalThe Corporation shall continue to maintain—
								(i)a
				goal for reducing direct greenhouse gas emissions associated with projects in
				the Corporation’s portfolio on the date of the enactment of the Overseas
				Private Investment Corporation Reauthorization Act of 2007 by 20 percent over a
				10-year period; and
								(ii)a goal for
				limiting annual investments in projects that have significant greenhouse gas
				emissions after such date of enactment in a manner that reduces greenhouse gas
				emissions associated with projects in the Corporation’s total portfolio by 20
				percent over a 10-year period.
								(B)Special
				rules
								(i)BaselineFor
				purposes of determining the percentage that greenhouse gas emissions are
				reduced under subparagraph (A), the Corporation shall use the aggregate
				estimated greenhouse gas emissions for projects in the Corporation’s
				portfolio.
								(ii)Significant
				greenhouse gas emissions projectsFor purposes of this paragraph,
				projects that have significant greenhouse gas emissions are projects that
				result in the emission of more than 100,000 tons of CO2
				equivalent each year.
								(C)Reporting
				requirementsThe Corporation shall include, in each annual report
				under section 240A, the following information with respect to the period
				covered by the report:
								(i)The annual
				greenhouse gas emissions attributable to each project in the Corporation’s
				active portfolio that has significant greenhouse gas emissions.
								(ii)The estimated
				greenhouse gas emissions for each new project for which the Corporation
				provided insurance financing, or reinsurance that has significant greenhouse
				gas emissions since the last report.
								(iii)The extent to
				which the Corporation is meeting the goals described in subparagraph (A) for
				reducing greenhouse gas emissions.
								(iv)Each new project
				for which the Corporation provided insurance, financing, or reinsurance that
				involves renewable energy and environmentally beneficial products and services,
				including increased energy efficiency.
								(4)Report to
				congressional committeesThe Corporation shall, not later than
				180 days after the date of the enactment of the Overseas Private Investment
				Corporation Reauthorization Act of 2007, submit to the Committees on Foreign
				Relations and Appropriations of the Senate and the Committees on Foreign
				Affairs and Appropriations of the House of Representatives a report on the plan
				developed to carry out paragraph (1)(A). Thereafter, the Corporation shall
				include in its annual report under section 240A a discussion of such plan and
				its implementation.
						(b)Extraction
				investments
						(1)Prior
				notification to congressional committeesThe Corporation shall
				provide notice of consideration to the Committees on Foreign Relations and
				Appropriations of the Senate and the Committees on Foreign Affairs and
				Appropriations of the House of Representatives at least 60 days before approval
				of a Category A extractive industry project (as defined in section 238(i)) or
				any extractive industry project in which assistance by the Corporation would be
				valued at $10,000,000 or more (including contingent liability). Nothing in this
				subsection shall affect the limitations and prohibitions with respect to direct
				investments described in section 234(c).
						(2)Commitment to
				EITI principles
							(A)In
				generalExcept as provided in subparagraph (B), the Corporation
				may approve a contract of insurance or reinsurance, or any guaranty, or enter
				into an agreement to provide financing to an eligible investor for a project
				that significantly involves an extractive industry only if—
								(i)the eligible
				investor has agreed to implement the Extractive Industries Transparency
				Initiative principles and criteria, or substantially similar principles and
				criteria related to the specific project to be carried out; and
								(ii)(I)the host country where
				the project is to be carried out has committed to the Extractive Industries
				Transparency Initiative principles and criteria, or substantially similar
				principles and criteria; or
									(II)the host country where the project is to
				be carried out has in place or is taking the necessary steps to establish
				functioning systems for—
										(aa)accurately accounting for revenues
				and expenditures in connection with the extraction and export of the type of
				natural resource to be extracted or exported;
										(bb)the independent audit of such
				revenues and expenditures and the widespread public dissemination of the audit;
				and
										(cc)verifying government receipts against
				company payments, including widespread dissemination of such payment
				information, and disclosing such documents as Host Government Agreements,
				Concession Agreements, and bidding documents, allowing in any such
				dissemination or disclosure for the redaction of, or exceptions for,
				information that is commercially proprietary or that would create competitive
				disadvantage.
										(B)ExceptionIf
				the host country does not meet the requirements of subparagraph (A)(ii) (I) or
				(II), the Corporation may approve a contract of insurance or reinsurance, or
				any guaranty, or enter into an agreement to provide financing if the
				Corporation determines it is in the foreign policy interest of the United
				States for the Corporation to support the project in the host country and the
				host country does not prevent an eligible investor from complying with this
				paragraph.
							(3)Preference for
				certain projectsWith respect to all projects that significantly
				involve an extractive industry, the Corporation, to the extent practicable and
				consistent with the Corporation's development objectives, shall give preference
				to a project in which both the eligible investor has agreed to implement the
				Extractive Industries Transparency Initiative principles and criteria, or
				substantially similar principles and criteria, and the host country where the
				project is to be carried out has committed to the Extractive Industries
				Transparency Initiative principles and criteria, or substantially similar
				principles and criteria.
						(4)Reporting
				requirementThe Corporation shall include in its annual report
				required under section 240A a description of its activities to carry out this
				subsection.
						(c)DefinitionsIn
				this section:
						(1)Clean
				technologyThe term clean energy technology means an
				energy supply or end-use technology—
							(A)such as—
								(i)solar
				technology;
								(ii)wind
				technology;
								(iii)geothermal
				technology;
								(iv)hydroelectric
				technology;
								(v)biomass
				technology; and
								(vi)carbon capture
				and storage technology; and
								(B)that, over its
				life cycle and compared to a similar technology already in commercial
				use—
								(i)results
				in—
									(I)reduced emissions
				of greenhouse gases;
									(II)increased
				geological sequestration of greenhouse gases;
									(III)decreases
				energy intensity of operation; or
									(IV)reduces fossil
				fuel consumption; and
									(ii)may—
									(I)substantially
				lower emissions of air pollutants; or
									(II)generate
				substantially smaller and less hazardous quantities of solid or liquid
				waste.
									(2)Greenhouse
				gasThe term greenhouse gas means—
							(A)carbon
				dioxide;
							(B)methane;
							(C)nitrous
				oxide;
							(D)hydrofluorocarbons;
							(E)perfluorocarbons;
				or
							(F)sulfur
				hexafluoride.
							(3)Extractive
				industryThe term extractive industry refers to an
				enterprise engaged in the exploration, development, or extraction of oil and
				gas reserves, metal ores, gemstones, industrial minerals (except rock used for
				construction purposes), or
				coal.
						.
		7.Increased
			 transparency
			(a)In
			 generalSection 237 of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2197), as amended by section 5, is amended by adding at the end the
			 following new subsections:
				
					(q)Availability of
				project informationBeginning 90 days after the date of the
				enactment of the Overseas Private Investment Corporation Reauthorization Act of
				2007, the Corporation shall make public, and post on its Internet website,
				summaries of all new projects supported by the Corporation, and other relevant
				information, except that the Corporation shall not include any confidential
				business information in the summaries and information made available under this
				subsection.
					(r)Review of
				methodologyNot later than 180 days after the date of the
				enactment of the Overseas Private Investment Corporation Reauthorization Act of
				2007, the Corporation shall make available to the public the methodology,
				including relevant regulations, used to assess and monitor the impact of
				projects supported by the Corporation on—
						(1)the development
				of host countries;
						(2)the environment
				of host countries;
						(3)international
				worker rights (as well as the elimination of discrimination with respect to
				employment and occupation) in host countries; and
						(4)United States
				employment.
						(s)Public notice
				prior to project approval
						(1)Public
				noticeThe Board of Directors of the Corporation may not vote in
				favor of any action proposed to be taken by the Corporation on any Category A
				project until at least 60 days after the Corporation—
							(A)makes available
				for public comment a summary of the project and relevant information about the
				project; and
							(B)makes the summary
				and information described in subparagraph (A) available to locally affected
				groups in the area of impact of the proposed project, and to host country
				nongovernmental organizations.
							(2)Limitations on
				disclosureThe Corporation shall not include any business
				confidential information in the summary and information made available under of
				paragraph (1).
						(3)Published
				responseTo the extent practicable, the Corporation shall publish
				responses to the comments received under paragraph (1) and submit the responses
				to the Board not later than 7 days before a vote is to be taken on any action
				proposed by the Corporation on the
				project.
						.
			(b)Office of
			 accountabilitySection 237 of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2197), as amended by subsection (a), is amended by adding at the end
			 the following new subsection:
				
					(t)Office of
				accountabilityThe Corporation shall maintain an Office to
				provide, upon request, problem-solving services for projects supported by the
				Corporation and, to the maximum extent practicable, review the Corporation's
				compliance with policies relating to the environment, extractive industries,
				transparency, human rights, social standards, international worker rights, and
				the elimination of discrimination with respect to employment and occupation.
				The Office shall operate in a manner that is fair, objective, and
				transparent.
					.
			8.Extension of
			 authority to operate in IraqSection 239 of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2199) is amended by adding at the end the following:
			
				(l)Operations in
				iraqNotwithstanding subsections (a) and (b) of section 237, the
				Corporation is authorized to undertake in Iraq any program authorized by this
				title.
				.
		9.Low-income
			 housingNot later than 1 year
			 after the date of the enactment of this Act, the Corporation shall submit a
			 report to the Committee on Foreign Relations of the Senate and the Committee on
			 Foreign Affairs of the House of Representatives, in consultation with
			 appropriate departments, agencies, and instrumentalities of the United States,
			 as well as private entities, on the feasibility of broadening the assistance
			 the Corporation provides to projects that provide assistance to low-income home
			 buyers. If the Corporation finds such assistance is feasible, the Corporation
			 shall identify and begin to implement steps to proceed to provide such
			 assistance.
		10.Assistance for
			 small businesses and entitiesSection 240 of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2200) is amended by adding at the end the following:
			
				(c)Resources
				dedicated to small businesses, cooperatives, and other small United States
				investorsThe Corporation
				shall ensure that adequate personnel and resources, including senior officers,
				are dedicated to assist United States small businesses, cooperatives, and other
				small United States investors in obtaining insurance, reinsurance, financing,
				and other support under this title. The Corporation shall include, in each
				annual report under section 240A, the following information with respect to the
				period covered by the report:
					(1)A description of
				such personnel and resources.
					(2)The number of
				small businesses, cooperatives, and other small United States investors that
				received such insurance, reinsurance, financing, and other support, and the
				dollar value of such insurance, reinsurance, financing, and other
				support.
					(3)A description of
				the projects for which such insurance, reinsurance, financing, and other
				support was
				provided.
					.
		11.Technical
			 corrections
			(a)Pilot equity
			 finance programSection 234 of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2194) is amended—
				(1)by striking
			 subsection (g); and
				(2)by redesignating
			 subsection (h) as subsection (g).
				(b)Transfer
			 authoritySection 235 of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2195) is amended—
				(1)by striking
			 subsection (e); and
				(2)by redesignating
			 subsection (f) as subsection (e).
				(c)Guaranty
			 contractSection 237(j) of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2197(j)) is amended by inserting insurance, reinsurance,
			 and after Each.
			(d)Transfer of
			 predecessor programs and authorities
				(1)TransferSection
			 239 of the Foreign Assistance Act of 1961 (22 U.S.C. 2199), as amended by
			 section 3, is amended—
					(A)by striking
			 subsection (b); and
					(B)by redesignating
			 subsections (c) through (l) as subsections (b) through (k),
			 respectively.
					(2)Conforming
			 amendments
					(A)Section 237(m)(1)
			 of the Foreign Assistance Act of 1961 (22 U.S.C. 2197(m)(1)) is amended by
			 striking 239(g) and inserting 239(f).
					(B)Section 240A(a)
			 of the Foreign Assistance Act of 1961 (22 U.S.C. 2200A(a)) is amended—
						(i)in
			 paragraph (1), by striking 239(h) and inserting
			 239(g); and
						(ii)in
			 paragraph (2)(A), by striking 239(i) and inserting
			 239(h).
						(C)Section
			 209(e)(16) of the Admiral James W. Nance and Meg Donovan Foreign Relations
			 Authorization Act, Fiscal Years 2000 and 2001 (as enacted into law by section
			 1000(a)(7) of Public Law 106–113; 31 U.S.C. 1113 note) is amended by striking
			 239(c) and 2199(c) and inserting
			 239(b) and 2199(b), respectively.
					(e)Additional
			 clerical amendmentsSection 234(b) of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2194(b)) is amended by striking 235(a)(2) and
			 inserting 235(a)(1).
			
